                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                                                             FILED
                            MISSOULA DIVISION                                SEP 16 2019
                                                                          Clerk, U.S . District Cou11
                                                                             District Of Montana
                                                                                   Mi!soula


  CHAD BEIERLE,
                                                     CV 19-132-M-DLC
                        Plaintiff,

  vs.                                                 ORDER

  MURALT, Walter R., MURAL T'S
  INC., d/b/a MURALT 'S TRAVEL
  PLAZA, and WHEAT HOLDINGS,
  LLC, d/b/a WHEAT MONTANA
  BAKERY & DELI,

                        Defendants.

        Before the Court is the parties' Joint Stipulation of Voluntary Dismissal with

Prejudice. (Doc. 10.)

        Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), IT IS

ORDERED that this matter is DISMISSED WITH PREJUDICE, each party to

bear its own costs and fees.

        DATED this    I~~day of September, 2019.



                                                 Dana L. Christensen, Chief Judge
                                                 United States District Court


                                          - 1-
